Citation Nr: 0918234	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  04-13 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the left lower 
extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from May 1971 to March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 and July 2004 RO rating 
decisions.  The August 2003 RO decision denied service 
connection for bilateral hearing loss and denied an increased 
(compensable) rating for residuals of a shell fragment wound 
of the left lower extremity.  The July 2004 RO decision 
denied service connection for tinnitus.  

An August 2004 RO decision granted service connection and a 
noncompensable rating for bilateral hearing loss, effective 
May 21, 2003.  Therefore, that issue is no longer on appeal.  

In December 2007, the Board remanded this appeal for further 
development.  A January 2009 RO decision granted service 
connection and a 10 percent rating for tinnitus, effective 
March 30, 2004.  Therefore, that issue is also no longer on 
appeal.  

The Board also notes that an April 2008 RO decision granted 
service connection and a 10 percent rating for degenerative 
joint disease of the left knee, effective December 4, 2007.  
The Board observes that the Veteran did not disagree with the 
rating assigned for his service-connected degenerative joint 
disease of the left knee.  Therefore, the Board will solely 
address the issue of entitlement to an increased 
(compensable) rating for residuals of a shell fragment wound 
of the left lower extremity.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

This case was previously remanded by the Board in December 
2007, partly to schedule the Veteran for a VA examination to 
determine the severity of his service-connected residuals of 
a shell fragment wound of the left lower extremity.  The 
Board observes that the Veteran was afforded VA orthopedic 
examinations in May 2008 and December 2008.  The Board notes, 
however, that those examination reports did not provide the 
necessary information to properly evaluate the Veteran's 
service-connected residuals of a shell fragment wound of the 
left lower extremity.  Therefore, unfortunately, this case 
must again be returned to schedule the Veteran for another 
examination.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran's service treatment records indicate that he 
suffered a shell fragment wound of the left leg in March 
1972.  A March 1972 treatment entry noted that he had a small 
shrapnel wound from a round.  The examiner noted that the 
fragment was superficial and that it was removed with a local 
anesthetic.  The examiner also reported that the wound was 
located in the lateral popliteal area of the left knee and 
that a sensory examination was normal.  Another March 1972 
entry, dated the next day, indicated that the Veteran was 
seen for an evaluation and that he wanted X-rays.  The 
examiner stated that the Veteran suffered a very superficial 
fragment wound to the posterior lateral surface of the left 
upper leg the previous night and that X-rays revealed a 
foreign body just below apparently the knee with normal 
bones.  The examiner reported that the fragment was removed 
and that the wound was dressed.  It was noted that the 
Veteran complained of pain in the area of the wound and loss 
of sensation over the posterior lateral aspect of the left.  
The examiner reported physical examination findings including 
that that there was slight swelling in the area surrounding 
the wound and that there was full range of motion of the knee 
and normal sensation.  The examiner indicated that the wound 
was redressed.  An additional March 1972 entry related that 
the Veteran was wounded the previous night by a fragment 
wound to the left leg.  It was noted that an X-ray taken at 
that time showed a foreign body in the soft tissue.  It was 
also reported that the Veteran presently complained of deep 
leg pain with slight swelling and tenderness.  

An April 2001 VA orthopedic examination report noted that 
that a physical examination of the Veteran's lower extremity 
demonstrated two wounds and that one was just distal to the 
fibula head and was a 1 cm by 1 cm wound.  The examiner 
stated that there was no hypertrophy and no focal tenderness 
on palpation.  The examiner indicated that the Veteran had a 
second wound in the mid lateral aspect of his leg that was 2 
cm by 1 cm.  The examiner stated that there was mild 
hypertrophy, but no tenderness to palpation.  The diagnoses 
included shrapnel injury times two to the Veteran's left 
lower extremity and mild chondromalacia of the patella.  The 
Board observes that the examiner did not identify the muscle 
groups in regard to the Veteran's shrapnel wound injuries.  

A May 2003 VA orthopedic examination report noted that the 
Veteran was in the service from 1971 to 1973 and that he 
sustained a bullet wound to his left leg just below the knee 
as well as multiple shrapnel wounds in that area.  It was 
noted that the Veteran had surgery for removal of the bullet 
and that the bullet did not hit the knee or fracture either 
the tibia or fibula.  It was reported that the bullet wound 
caused muscle injury.  The examiner noted that the bullet 
wound was approximately 10 cm below the knee and that the 
other shrapnel wound was further down the leg.  The 
impression was mild degenerative joint disease of the left 
knee.  The examiner specifically indicated that the original 
shell fragment wound only involved the muscle and that it did 
not injure any bone and was several centimeters below the 
knee.  The Board notes that the examiner did not address the 
location and size of the Veteran's scars, etc., or identify 
the muscle groups where the injury occurred.  

A May 2008 VA orthopedic examination report noted that the 
Veteran was wounded by a round in 1971 and that his knee was 
struck with multiple pieces of shrapnel.  The diagnosis was 
degenerative changes of the left knee with neuropathy.  The 
Board observes that the examiner did not identify the muscle 
groups where the Veteran's shell fragment wounds occurred or 
nor did the examiner provide detailed information as to the 
Veteran's scars.  The examiner solely noted that the Veteran 
had well healed patellar scars.  

A December 2008 VA orthopedic examination report noted that 
the scars reported in the VA examination of 2001 were the 
same.  The examiner stated that they were healed and barely 
able to be seen.  The diagnosis was mild degenerative joint 
disease of the left knee.  The examiner did not identify the 
muscle groups or provide further information as to the 
Veteran's scars.  

The Board observes that the VA examination reports discussed 
above have not identified the muscle groups impacted by the 
Veteran's service-connected shell fragment wound of the left 
lower extremity.  Additionally, the Board notes that except 
for the May 2001 VA orthopedic examination report, the above 
examination reports do not provide information necessary to 
properly evaluate the Veteran under the appropriate schedular 
criteria for scars in this case.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801 to 7805 (2008).  Therefore, the Board 
finds that another examination is necessary.  See also 
Stegall, supra.  

Additionally, the Board observes that an April 2008 RO 
decision discussed March 2008 and April 2008 VA examination 
reports that addressed the Veteran's presently service-
connected left knee disability.  The Board observes that 
those VA examination reports are not of record.  As there are 
possible further treatment records, including VA examination 
reports, that may be pertinent to the Veteran's claim, they 
should be obtained.  See Bell v. Derwinski, 2 Vet.App. 611 
(1992); 38 C.F.R 3.159(c).  

Finally, the Board finds that the Veteran was not provided 
with notice as required by Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008).  Thus, on remand the RO should also provide 
corrective VCAA notice.  



Accordingly, the case is REMANDED for the following:  

1.  The RO should provide the Veteran with 
corrective VCAA notice that is compliant 
with the requirements of Vazquez-Flores v. 
Peak, cited above.  

2.  Obtain copies of the March 2008 and 
April 2008 VA examination reports 
discussed in the April 2008 RO decision.  

3.  Ask the Veteran to identify all other 
medical providers who have treated him for 
residuals of a shell fragment wound of the 
left lower extremity since February 2008.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  

4.  Have the Veteran undergo a VA 
examination to determine the current 
severity of his service-connected 
residuals of a shell fragment wound of 
the left lower extremity.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  All signs and symptoms 
necessary for rating the Veteran's 
residuals of a shell fragment wound of 
the left lower extremity should be 
reported in detail.  

Based on a review of historical medical 
records and current examination findings, 
the examiner should specifically state 
whether the Veteran's service-connected 
shell fragment wound(s) of the left lower 
extremity involves muscle damage.  If 
muscle injuries associated with the 
wound(s) are found, the examiner should 
name the muscle and muscle group number 
for each, and should assess the severity 
of any muscle injuries.  

The examiner should also describe related 
wound scars under Diagnostic Codes 7801 
to 7805.  Specifically, the examiner 
should provide accurate measurements of 
sizes of affected areas (to include 
length and width measurements), indicate 
whether the scars are deep or superficial 
(i.e. whether there is any underlying 
soft tissue damage), indicate whether the 
scars are unstable (i.e. whether for any 
reason there is frequent loss of cover of 
skin over the scars), indicate whether 
the scars are painful on examination, and 
indicate whether and to what extent there 
is any limitation of motion due to the 
scars.  The examiner should also detail 
all current functional impairment from 
the residuals of a shell fragment wound 
of the left lower extremity.  

5.  Thereafter, review the Veteran's claim 
for entitlement to an increased 
(compensable) rating for residuals of a 
shell fragment wound of the left lower 
extremity.  If the claim is denied, issue 
a supplemental statement of the case to 
the Veteran, and provide an opportunity to 
respond, before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

